DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/1/19 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 6, 10 – 16, and 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwalm (US 5,323,624) (hereinafter “Schwalm”) in view of Arnoldi (US 3,242,651) (hereinafter “Arnoldi”). Both references are in the applicant’s field of endeavor, a method of environmental control for a vehicle involving two adsorption beds. These two references, when considered together, teach all of the elements recited in claims 1 – 6, 10 – 16, and 18 – 20 of this application.
Regarding claim 1, Schwalm discloses passing a first air stream (72) and a second air stream (58) through a valve (50, Fig.); wherein the valve directs the first air stream through a first adsorption bed (44) and directs the second air stream through a second adsorption bed (46, col. 4 lines 43 – 55); wherein the first adsorption bed produces a decontaminated air stream (62, col. 4 lines 43 – 59), and wherein the second adsorption bed is purged of contaminants by the second air stream (col. 4 lines 46 – 48), thus producing a purge stream (74, col. 5 lines 50 – 57); and using the valve (50) to redirect the first air stream and the second air stream when the first adsorption bed reaches a saturation point or a timed interval, wherein the first air stream passes dehumidified air stream, and wherein the second adsorption bed is purged of moisture by the second air stream.
Arnoldi teaches wherein the first adsorption bed (12) produces a dehumidified air stream (30, Fig. 1, col. 2 lines 51 – 56), and wherein the second adsorption bed (14) is purged of moisture by the second air stream (col. 2 line 61 – col. 3 line 2). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of producing decontaminated air streams disclosed by Schwalm with producing dehumidified air streams as taught Arnoldi as a simple substitution of one known element for another to obtain predictable results. MPEP 2143, I, B. The prior art reference Schwalm contains a method that differs from the claimed method by the substitution of its decontamination materials in its filter beds for the water-removing materials in the beds taught by Arnoldi. The substituted components, particularly the two filter bed materials and their functions, are well-known in the art. 
Regarding claim 2, Schwalm as modified by Arnoldi as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses the first adsorption bed, the second adsorption bed, or a combination thereof, comprises a desiccant material. Schwalm does not explicitly contain this additional limitation.
Arnoldi teaches the first adsorption bed, the second adsorption bed, or a combination thereof, comprises a desiccant material (“moisture removal” adsorption beds, col. 1 lines 67 – 69). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Schwalm by specifying that the adsorption beds comprise a desiccant material as taught by Arnoldi in order to remove unwanted moisture from the airstream since the adsorption beds of Schwalm remove other substances. 
Regarding claim 3, Schwalm as modified by Arnoldi as described above teaches all the elements of claim 2 upon which this claim depends. However, claim 3 of this application further discloses the desiccant material comprises activated alumina, aerogel, benzophenone, bentonite clay, calcium chloride, calcium oxide, calcium sulfate, cobalt (II) chloride, copper (II) sulfate, lithium chloride, lithium bromide, magnesium sulfate, magnesium perchlorate, molecular sieve, phosphorus pentoxide, potassium carbonate, potassium hydroxide, silica gel, sodium, sodium chlorate, sodium 
Arnoldi teaches the desiccant material comprises activated alumina, aerogel, benzophenone, bentonite clay, calcium chloride, calcium oxide, calcium sulfate, cobalt (II) chloride, copper (II) sulfate, lithium chloride, lithium bromide, magnesium sulfate, magnesium perchlorate, molecular sieve, phosphorus pentoxide, potassium carbonate, potassium hydroxide, silica gel, sodium, sodium chlorate, sodium chloride, sodium hydroxide, sodium sulfate, sucrose, sulfuric acid, analcime, chabazite, clinoptilite, mordenite, natrolite, heulandite, phillipsite, stilbite, or a combination thereof (silica gel, col. 2 line 12). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Schwalm by specifying the desiccant material is silica gel as taught by Arnoldi in order utilize a widely available and inexpensive but rechargeable material for removing moisture from an airstream.
Regarding claim 4, Schwalm as modified by Arnoldi as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 4 of this application further discloses a temperature of the dehumidified air stream is greater than or equal to a temperature of the first air stream. Schwalm does not explicitly contain this additional limitation.
Arnoldi teaches a temperature of the dehumidified air stream (temperature after first bed 12 in Fig. 4 is 78) is greater than or equal to a temperature of the first air stream (same temperature at 78 in airstream 26 upstream from bed 12 in Fig. 4). It would have been obvious to a person having ordinary skill in the art at the effective filing 
Regarding claim 5, Schwalm as modified by Arnoldi shows all elements of the claim except that a temperature of the first air stream is about 150°F to about 200°F. However, it would have been an obvious matter of design choice to modify the apparatus of Schwalm to have a temperature of the first air stream is about 150°F to about 200°F since the present application does not show that this particular temperature range in the first air stream solves a particular problem or is for any specific purpose and because it appears that the apparatus would function equally well in other configurations. Examiner’s note: the term “about” in this claim and the others is not rejected as being an indefinite relative term under 112b because a person having ordinary skill in the art would understand the scope of the claims and because the scope of “about” is discussed in paragraph [0025] of the specification of the present application.
Regarding claim 6, Schwalm as modified by Arnoldi as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 6 of this application further discloses a temperature of the dehumidified air stream is about 200°F to about 250°F. Schwalm does not explicitly contain this additional limitation.
Arnoldi teaches a temperature of the dehumidified air stream is about 200°F to about 250°F (T2 = 250°F after the first bed 12 in Fig. 4). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to 
Regarding claim 10, Schwalm further discloses the valve is a 4-way valve (50, seen in the Fig.).
Regarding claim 11, Schwalm as modified by Arnoldi as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 11 of this application further discloses compressing the first air stream prior to passing through the valve. Schwalm does not explicitly contain this additional limitation.
Arnoldi teaches compressing (with blower 20) the first air stream (22, 26) prior to passing through the valve (24, the blower implicitly compresses the air stream). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Schwalm by adding the compressing step as taught by Arnoldi in order to increase the capacity of the air stream to hold moisture since a gas at a higher pressure can hold more moisture than gas at a lower pressure, which makes the method of removal more effective.
Regarding claim 12, Schwalm further discloses passing the dehumidified air stream and the purge stream through a second valve (48, Fig.).
Regarding claim 13, Schwalm further discloses passing the dehumidified air stream (62) through a turbine (32, Fig.).
Regarding claim 14, Schwalm further discloses the first air stream does not undergo a phase change, a chemical change, or a combination thereof (no phase change or chemical change is disclosed, only adsorption, col. 3 lines 24 – 28).
Regarding claim 15, Schwalm as modified by Arnoldi as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 15 of this application further discloses the first air stream does not pass through a heat exchanger. Schwalm does not explicitly contain this additional limitation.
Arnoldi teaches the first air stream (22, 26) does not pass through a heat exchanger (Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Schwalm by adding the first air stream does not pass through a heat exchanger in order to save expense and preserve system efficiency by not running the first air stream through an apparatus that is not needed.
Regarding claim 16, Schwalm as modified by Arnoldi as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 16 of this application further discloses the first air stream does not pass through a condenser. Schwalm does not explicitly contain this additional limitation.
Arnoldi teaches the first air stream (22, 26) does not pass through a condenser (no condenser is present in the first air stream, Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Schwalm by adding the first air stream does not pass through a condenser as taught by Arnoldi in order to save expense and preserve system efficiency by not running the first air stream through an apparatus that is not needed.
Regarding claim 18, Schwalm further discloses the method takes place aboard an aircraft (col. 2 lines 45 – 50).
Regarding claim 19, Schwalm further discloses a source of the first air stream (72) is bleed air (54) from an aircraft engine (50, see Fig.).
Regarding claim 20, Schwalm further discloses passing the dehumidified air stream (62) to a cockpit of an aircraft, an avionics system of an aircraft (equipment bay 34), a passenger cabin of an aircraft (occupant enclosure 80, see Fig.), or a combination thereof.
Claims 7 – 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schwalm as modified by Arnoldi as applied to claim 1 above, and further in view of Jonqueres (US 2008/0110193 A1) (hereinafter “Jonqueres”). Jonqueres is also in the applicant’s field of endeavor a method of environmental control on an aircraft using two adsorbent beds. These three references, when considered together, teach all of the elements recited in claims 7 – 9 and 17 of this application.
Regarding claim 7, Schwalm as modified by Arnoldi as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 7 of this application further discloses a total moisture ratio in grains of moisture per pound of air of the dehumidified air stream is reduced by greater than or equal to 50% as compared to a total moisture ratio in grains of moisture per of pound air of the first air stream. Schwalm as modified by Arnoldi does not explicitly contain this additional limitation.
Jonqueres teaches a total moisture ratio in grains of moisture per pound of air (45 g/lb) of the dehumidified air stream (68, Fig. 2B) is reduced by greater than or equal to 50% as compared to a total moisture ratio in grains of moisture per of pound air (133 
Regarding claim 8, Schwalm as modified by Arnoldi as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 8 of this application further discloses the first air stream has a total moisture ratio of about 80 grains of moisture per pound of air to about 120 grains of moisture per pound of air. Schwalm as modified by Arnoldi does not explicitly contain this additional limitation.
Jonqueres teaches the first air stream (53) has a total moisture ratio of about 80 grains of moisture per pound of air to about 120 grains of moisture per pound of air (133 g/lb in Fig. 2B is about 120 g/lb). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Schwalm by specifying the moisture ratio as taught by Jonqueres in order to specify an input value that can be effectively handled by the moisture removing equipment.
Regarding claim 9, Schwalm as modified by Arnoldi as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 9 of this application further discloses the dehumidified air stream has a total moisture ratio of about 20 grains of moisture per pound of air to about 60 grains of moisture per pound of air. Schwalm as modified by Arnoldi does not explicitly contain this additional limitation.
Jonqueres teaches the dehumidified air stream (68) has a total moisture ratio of about 20 grains of moisture per pound of air to about 60 grains of moisture per pound of 
Regarding claim 17, Schwalm as modified by Arnoldi and Jonqueres as described above teaches all the elements of claim 7 upon which this claim depends. However, claim 17 of this application further discloses a total moisture ratio in grains of moisture per pound of air of the dehumidified air stream is reduced by greater than or equal to 60% as compared to a total moisture ratio in grains of moisture per of pound air of the first air stream. Schwalm as modified by Arnoldi does not explicitly contain this additional limitation.
Jonqueres teaches a total moisture ratio in grains of moisture per pound of air (45 g/lb) of the dehumidified air stream (68, Fig. 2B) is reduced by greater than or equal to 60% as compared to a total moisture ratio in grains of moisture per of pound air (133 g/lb) of the first air stream. (53, Fig. 2B, the 45 g/lb representing a 66% reduction from 133 g/lb). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the method of Schwalm by specifying a reduction of 50% or more of moisture in order to make the humidity level comfortable for occupants and safe for avionics to which the dehumidified air is supplied.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP DECKER/Examiner, Art Unit 3762                                                                                                                                                                                                        
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746